                               Case 2:19-cv-00740-RAH-WC Document 1-1 Filed 09/30/19 Page 1 of 1
 JS 44 (Rev. 02/19)                                                      CIVIL COVER SHEET
 TheJS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and"Service of pleadings or other papers aS required by Iaw, except as
 provided by local rules of edurt. This fdrit, appróved by the JUdieial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpOse of iriitiating the civil docket sheet. (SEE INSTe(/CTIONS ON NEV'l!AGE OF THISFORM.)

I. (a) PLAINTIFFS                                                                                        DEFENDANTS
 Equal Employment Opportunity COMMiSSion                                                               7/40,0
                                                                                                            1 9tVaiabement Services, LLC
     (b)      County of Residence of First Listed Plaintiff                                              Coun„Qf ROlensl     t Listed Defendant    Montgomery
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                       SE? 3u            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                             THE TRAcT Qg IOND INVOLVED,


     (c)      Attomeys (Firm Name, Address, and Telephone Number)

 Marsha Rucker, Equal Employment Opportunity Commission, 1130 22nd
 Street South, Suite 2000, Birmingham, AL 35205(205)212-2046

II. BASIS OF ititISDICTION (Place an "X"in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X" in One Boxfor Plaintiff
                                                                                                      For piversity Cases Only)                                             and One Boxfor Defendant)
X1          U.S. Governtnent          0 3 Federal Question                                                                    PTF           DEF                                           PTF      DEF
               Plaintiff                    (US. Government Not a Party)                        Citizen of This State         0 1           0, 1       Incorporated or Principal Place     0 4 04
                                                                                                                                                         of Business In This State

0 2 U.S. GoVerninent                  0 4 Diversity                                             Citizen of Another State         0 2        0 2        Incorperated and Prinetpal Place,   0 5   05
       Defendant                            (Indicate Citizenship ofParties in Item III)                                                                  of Business In Another State

                                                                                                Citizen or Subject ofa           0 3        0 3        Foreign Nation                      06    06
                                                                                                  Foreign Country
IV..NATURE OF SUIT (Place an "X- in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
t,,,U.L.:                                                           RTS„_, ,                    ..~.:FORFEITUREIPENALT.Y                      BANKRUPTC1b E:' 3 ,':', ..SEa'OTIIEWSTATUTE                1
0 110 Insigance                        PERSONAL INJURY                PERSONAL INJURY           0 625 Dnig Related Seizure              0 422 Appeal 28 USC 158
                                                                                                                                                             0 375 False Claims Act
0 120 Marine                         0 310 Airplane                 0 365 Personal Injury -           of Property 21 USC 881            0 423 Withdrawal     0 376 Qui Tam (31 USC
0 130 Miller Act                     0 315 Airplane Product                Product Liability    0 690 Other                                   28 USC 157            3729(a))
0 140 Negotiable Instrument                 Liability               0 367 Health Care/                                                                       0 400 State Reapportionmerit
0 150 Recovery of Overpayment 0 320 Assault, Libel &                      Pharmaceutical                                         " PROPERTY RIGHTS           0 410 Antitrust
      & Enforcement of.Judgment             Slander                       Personal Injury                                        0 820 Copyrights            0 430 Banks and Banking
0 151 Medicare Act                   0 330 Federal Einployers'            Product Liability                                      d 830 Patent                0 450 Commerce
0 152 Recovery of Defaulted                 Liability               0 368 Asbestos Personal                                      0 835 Patent - Abbreviated  0 460 Deportation
      Student Loans                  0 340 Marine                          Injury Product                                               New Drug Application 0 470 Racketeer Influenced and
     (Excludes Veterans)             0 345 Marine Product                  Liability                                             0 840 Trademark                   Corrupt Organizations
0 153 Recovery of Overpayment               Liability                PERSONAL PROPERTY          "           LABOR                   SOCIAL SECURITY- .,, 0 480 Consumer Credit
      of Veteran's Benefits          0 350 Motor Vehicle            0 370 Other Fraud           0 710 Fair Labor Standards       0 861 HIA (1395ff)          0 485 Telephone Consumer
0 160 Stockholders'"Suits            0 355 Motor Vehicle            0 371 Truth in Lending             Act                       0 862 Black Lung(923)              Protection Act
0 190 Other Contract                       Prririuct Liability      0 380 Other Personal        0 720 LaborfMartagerrierit       d 863 DIWC/DIWW (405(g)) 0 490 Qgble/Sat TV
0 195 Contract Prbi(ict Liability 0 360 Other Personal                    Property Damage              Relations                 id 864 SSID Title XVI       d 850 SecuritieS/Coniitiodities/
0 196 Franchise                            Injury                   0 385 Property Damage       0 740 Railway Labor Act          0 865 RSI(405(g))                  Exchange
                                     0 362 Personal Injury -              Product Liability     0 751 Family and Medical                                     0 890 Other Statutory Actions
                                           Medical Malpractice                                     ' Leave Act                                               0 891 Agricultural Acts
                              gq,,t,                                'PRISONER PETITIO S         0 790 Other Labor Litigation     , FEDERAL TAX SUtTS... 0 893 Environmental Matters
0 210 Land Condemnation              0 440 Other Civil Rights         Habeas Corpus: •          0 791 Employee Retirement        0 870 Taxes(U.S. Plaintiff  0 895 Freedom ofInformation
0 220 Foreclosure                    0 441 Voting                   0 463 Alien Detainee              Income Security Act               or Defendant)               Act
d 230 Rent Lease & Ejectiiient       g 442 Enipinyment              0 510 Motions to Vacate                                      0 871 IRS—Third Party       0 896 Arbitration
0 240 Torts to Land                  0 443 Housing/                       Sentence                                                      26 USC 7609          0 899 Administrative Procedure
0 245 Tort Product Liability               Accommodations           0 530 General                                                                                  Act/Review or Appeal of
0 290 All Other Real Property        0 445 Amer. w/Disabilities -   0 535 Death Penalty             -IMMIGRATION -                                                 Agency Decision
                                           Employment                 Other:                    0 462 Naturalization Application                             0 950 Constitutionality of
                                     0 446 Amer. w/Disabilities -   0 540 Mandamus & Other      0 465 Other Immigration                                            State Statutes
                                           Other                    0 550 Civil Rights                Actions
                                     0 448 Education                0 555 Prison Condition
                                                                    0 560 Civil Detainee -
                                                                          Conditions of
                                                                         Confinement
V. ORIGIN (Place an 'X" in One Box'Only)
X1 Original                 O 2 Removed from           0 3          Remanded from          0 4 Reinstated or     0 5 Transferred from                  Q 6 Multidistrict           0 8 MultidiStriet
   Proceeding              ,    State Court                         Appellate Court            Reopened              Another District                      Litigation -                Litigation -
                                                                                                                           (s1jecifi)                      Transfer                   Direct File
                                        Cite the U.S. Civil Statute under which you are filing(Do nol citejurisdictional statutes unless diOersity):
                                         Title       42 U.S.Q.12000(e)(k) and 20.01Te-2(a)(1); Title l of the ADA,42 U.S.C. § 12112(a) and 12112(b)(5)(B).
VI. CAUSE OF ACTION                     Brief description of cause:
                      Teithihatiph/pallgre tp 1-ijre on Rasis of Pregnancy and Disability
VII. REQUESTED IN    [73 CHECK IF THIS IS A CLASS ACTION            DEMAND $                                                                    CHECK YES only if denianded in cOMplaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                              JURY DEMAND:                   X Yes       0No
VIII. RELATED CASE(S)
                        (See instructions):
     IF ANY                                 JUDGE                                                                                         DOCKET           MBER
DATE                                                                   SIGNATURE OF ATI* • ;
                                                                                           ,(k• OF RECORD
                           9                                                                 (52
                                                                                               7:-./                                               _
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                   APPLYING IFP                               JUDGE                                   mAG.JUDÇE
